


AMENDMENT NUMBER ONE TO CREDIT AGREEMENT
This Amendment Number One to Credit Agreement (“Amendment”) is entered into as
of February 7, 2012, by and among the lenders identified on the signature pages
hereof (such lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), and WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company, as administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
on the one hand, and SILICON GRAPHICS INTERNATIONAL CORP., a Delaware
corporation (“Parent”), SILICON GRAPHICS FEDERAL, INC., a Delaware corporation
(“Silicon Federal”; and together with Parent each individually a “Borrower”, and
individually and collectively, jointly and severally, the “Borrowers”), on the
other hand, with reference to the following facts:
A.Borrowers, Agent, and Lenders have previously entered into that certain Credit
Agreement, dated as of December 5, 2011 (the “Agreement”).
B.Borrowers have requested that Agent and Lenders make certain amendments to the
Agreement as provided for and on the conditions set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby amend and supplement
the Agreement as follows:
1.DEFINITIONS. All initially capitalized terms used in this Amendment shall have
the meanings given to them in the Agreement unless specifically defined herein.
2.AMENDMENTS.
(a)    Schedule 1.1 of the Agreement is hereby amended by deleting clause (i) of
the definitions of “Eligible Accounts” set forth therein in its entirety and
replacing it with the following:
(i)    Accounts with respect to an Account Debtor whose total obligations owing
to Borrowers exceed 10%, or 40% with respect to a single Account Debtor (which
such percentages, as applied to a particular Account Debtor, are subject to
reduction by Agent in its Permitted Discretion if the creditworthiness of such
Account Debtor deteriorates) of all Eligible Accounts, to the extent of the
obligations owing by such Account Debtor in excess of such percentage; provided,
however, that, in each case, the amount of Eligible Accounts that are excluded
because they exceed the foregoing percentage shall be determined by Agent
based on all of the otherwise Eligible Accounts prior to giving effect to any
eliminations based upon the foregoing concentration limit,
(b)    Schedule 1.1 of the Agreement is hereby amended by deleting the
definition of “Financial Covenant Period” set forth therein in its entirety and
replacing it with the following:
“Financial Covenant Period” means a period that shall commence on any date (the
“Commencement Date”) on which (i) Availability plus Qualified Cash is less than
(w) $20,000,000 with respect to any date of determination on or before January
31, 2012, (x) $30,000,000 with respect to any date of determination after
January 31, 2012 through and including February 29, 2012, (y) $40,000,000 with
respect to any date of determination after February 29, 2012 through and
including March 31, 2012, or (z) $50,000,000 with respect to any date of
determination after March 31, 2012, or (ii) Availability is less than (x)
$5,000,000 with respect to any date of determination on or before January 15,
2012, (y) $7,500,000 with respect to any date of determination after January 15,
2012 through and including March 31, 2012, or (z) $15,000,000 with respect to
any date of determination after March 31, 2012, or (iii) an Event of Default has
occurred, and shall continue until:
(a)    the last day of the second full fiscal quarter after the Commencement
Date,
and
(b)    the last day of the fiscal quarter in which (i) Availability plus
Qualified Cash is at least $50,000,000, and (ii) Availability is at least
$15,000,000, and no Default or Event of Default exists at such time.
3.REPRESENTATIONS AND WARRANTIES. Each Borrower hereby affirms to Agent and
Lenders that all of such Borrower’s representations and warranties set forth in
the Agreement are true, complete and accurate in all




--------------------------------------------------------------------------------




respects as of the date hereof.
4.NO DEFAULTS. Each Borrower hereby affirms to Agent and Lenders that no Event
of Default has occurred and is continuing as of the date hereof.
5.CONDITIONS PRECEDENT. The effectiveness of this Amendment is hereby
conditioned upon receipt by Agent of a fully executed copy of (a) this Amendment
from each party hereto, and (b) that certain Side Letter of even date herewith,
each in form and substance satisfactory to Agent.
6.REAFFIRMATION. Each Borrower hereby acknowledges and reaffirms (i) all of its
obligations and duties under the,Loan Documents, and (ii) that the Agent, for
the ratable benefit of the Lender Group, has and shall continue to have valid,
perfected Liens in the Collateral as provided in the Security Agreement.
7.COSTS AND EXPENSES. Borrowers shall pay to Agent and Lenders all of Agent’s
and Lenders’ out-of-pocket costs and expenses (including, without limitation,
the fees and expenses of its counsel, which counsel may include any local
counsel deemed necessary, search fees, filing and recording fees, documentation
fees, appraisal fees, travel expenses, and other fees) arising in connection
with the preparation, execution, and delivery of this Amendment and all related
documents.
8.LIMITED EFFECT. In the event of a conflict between the terms and provisions of
this Amendment and the terms and provisions of the Agreement, the terms and
provisions of this Amendment shall govern. In all other respects, the Agreement,
as amended and supplemented hereby, shall remain in full force and effect.
9.COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed and delivered shall be deemed to be an original. All such
counterparts, taken together, shall constitute but one and the same Amendment.
This Amendment shall become effective upon the execution of a counterpart of
this Amendment by each of the parties hereto. This Amendment is a Loan Document
and is subject to all the terms and conditions, and entitled to all the
protections, applicable to Loan Documents generally.


[remainder of page left blank intentionally; signatures to follow]
2








--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.






SILICON GRAPHICS INTERNATIONAL CORP.,
a Delaware corporation






By:    /s/ James Wheat
Title:    Chief Financial Officer    




SILICON GRAPHICS FEDERAL, INC.,
a Delaware corporation




By:    /s/ James H. Brinker
Title:    President




WELLS FARGO CAPITAL FINANCE, LLC
a Delaware limited liability company, as Agent and as a
Lender




By:    /s/ Amelie Yehros    
Title:    Senior Vice President




















































S-1


--------------------------------------------------------------------------------


Amendment Number One


